Title: John Quincy Adams to Louisa Catherine Johnson, 14 March 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague March 14. 1797.
        
        It is nearly a fortnight since I received your letter of the 17th: of last month. The two last Posts from Bremen have brought no English Letters, and while the wind remains in the quarter to which it has been fixed these ten days I can have no hopes of being more fortunate in hearing from you. These Easterly winds bring a clear sky and a brisk air with them.— Yet they are to me more dull and gloomy, than the thickest western vapours which bear me your Letters.
        Neither have I from any of my friends in America, any Letters within these six weeks. [It se]ems that the aversion to writing is very prevalent in that Country.— The state of the Elections for President and Vice-President remains in the same uncertainty.— You mention that the universal opinion is in London that the choice was ascertained.— The same opinion is equally prevalent here, and it may be true; but may likewise, and just as probably be erroneous— People are always in a hurry to outrun the course of Events.— By the time when you get this Letter, information upon which some dependence can be placed will be received. Your opinions as to the supposed result were very acceptable— Of their accuracy I am not the proper judge.— To wish a fortunate Event is all that belongs to me, on this Occasion.
        I mentioned in a late Letter one of my occupations on the Post days which bring me no Letter from you. The day before yesterday I tried another. The weather being fine I took a walk to the seashore about three miles from this place. The English Coast is opposite, though far beyond the reach of the sight. I looked over the

Waters, as far as the eye could extend, and although it finally settled upon the borders of the horizon and the Ocean, the imagination by no means rested there. It instantly carried me the rest of the way. An instant of illusion transported me to you but the next returned me to the beach of Scheveling, and admonished me to return to my solitude and my books.
        To my books I can return with pleasure, even from the most pleasing excursions of the fancy. They leave no languor, no satiety, no listlessness of indolence upon the mind. They are therefore the only refuge of one to whom the common course of Society is now more than ever insipid.— Of Society indeed through the course of the past Winter there has been here a great abundance and variety. There have been many endeavours to render it splendid: public amusements have been multiplied, and the members of the new Government having many of them families here, have formed a circle of Company, which at any very other period I should have found very agreeable.— As it is I leave you to judge what sort of an opinion the Ladies must have formed of me.— Fortunately my brother compensates for all my deficiencies.— He has no comparisons to make; he can therefore estimate them favourably, and feel a proportionate disposition to make himself agreeable. All I can do is not to estimate them at all, and pass for a Philosopher.
        Your ever faithful friend.
        
          A.
        
      